EXAMINER’S AMENDMENT/COMMENTS AND REASONS FOR ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1, line 3: “incidence” has been changed to --incident-- for consistency with the other claims. (The term “incident angle” is recited in the other claims).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Toishi (US 2005/0264860) discloses: in regard to claim 1, a holographic disk reading method, comprising: performing multiplex recording of a hologram by linearly moving a medium and changing an incidence angle of a reference light at each shift position (see paragraph 0167: “Holograms are recorded on one recording region while changing the incident angles of two beams (signal beam and reference beam), and holograms are then recorded by changing the incident angles of the beams after shifting the hologram recording medium or the phase modulator in the depth direction (z-direction). Shift multiplexing in the depth direction can be performed until the dynamic range of the hologram recording medium is used up”).

Similarly, Toishi does not disclose: in regard to claim 7, splitting a reference light to enter a plurality of different positions on the storage medium in a reproduction process, wherein incident angles are obtained at the plurality of different positions during angle multiplex recording; and in regard to claim 13, wherein split lights enter a plurality of different positions on the storage medium at the same angle at which the storage medium is recorded to form multiple different signal lights that are read by a plurality of reading devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Itoh et al. (US 2002/0051419) discloses a hologram recording apparatus wherein after completing the recording of the first page of hologram, the recording medium is rotated by a predetermined angular amount to change the incident angle of the recording reference light beam on the recording medium; then recording of a second page of hologram is performed by the same procedure as the first page.

Chuang (US 2005/0185231) discloses an incident-angle multiplexing method, wherein the conical mirror is exchanged every multiplexing and recording a plurality of data masks to change the incident angle of the reference beam for recording.
Sigel et al. (US 7,187,481) discloses a system wherein an incident array of optical data signals is formed by multiple data beams, generated from the simultaneous readout of multiple holograms recorded initially as Fourier holograms in a first holographic data storage medium.
Gabor et al. (US 2008/0037085) discloses a method wherein combined multiplexing is implemented by means of a confocal optical arrangement that reduces crosstalk between adjacent holograms by filtering out object beams unintentionally reconstructed from non-addressed holograms.
Yamamoto et al. (US 2009/0161519) discloses an apparatus wherein in addition to angular multiplexing recording around the y-axis, shift multiplexing recording is performed by shifting each relative position between the information beam and the reference beam and the holographic-memory recording medium in the x-axis direction and the y-axis direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688